SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

987
CA 14-00262
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, AND VALENTINO, JJ.


TIFFANE ELLINGTON, PLAINTIFF-APPELLANT,

                     V                                           ORDER

JOHN ELLINGTON, DEFENDANT-RESPONDENT.


ATHARI & ASSOCIATES, LLC, NEW HARTFORD (MO J. ATHARI OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

BURGIO, KITA, CURVIN & BANKER, BUFFALO (STEVEN P. CURVIN OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Frederick
J. Marshall, J.), entered October 7, 2013. The order, among other
things, ordered plaintiff’s counsel to pay defendant’s counsel the sum
of $4,000 as partial reimbursement for expenses for a
neuropsychological examination scheduled by defendant, which plaintiff
failed to attend.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   September 26, 2014                   Frances E. Cafarell
                                                Clerk of the Court